NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
TAYLOR RUSSELL, oN BEHALF oF H1MsELF AND ALL
oTHERs s1M1LARLY sI'rUATEI),
Plaintiff-Appellant,
V.
UNITED STATES,
Defendant-Appellee.
2010-1498
Appea1 from the United States DiStrict Court for the
Northern Dist1'ict of Ca1ifornia in case no. 09-CV-3239,
Judge Wi]liam H. A1sup.
ON MOTION
ORDER
Tay1or Russe11 et a1. move without opposition for a 28-
day extension of time, until Nove1:nber 22, 2010, to file
their opening brief and for an extension of time for the
United States to file its brief. The appellants also submit-
ted an amended opening brief on December 14, 2010.
Upon consideration thereof,

RUSSELL V. US 2
IT ls 0RDERED THAT:
The motions are granted The clerk's office will dis-
card the opening brief received on NoVe1nber 22, 2010 and
will review the brief Eled on December 14, 2010 to deter-
mine its compliance with the court's rules. The United
States should calculate the due date for its brief from the
date of filing of this order ‘
FOR THE COURT
 1 3  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: S. Chandler Visher, Esq.
FlLED
A1icia  Hunt’ ESq_ u.S. collin 0F APFEAl.S FOR
THE FEDERAL ClRCUlT
320 am 13 2011
.|AN HBRBAL‘(
CLENi